
	
		II
		Calendar No. 603
		111th CONGRESS
		2d Session
		S. 3303
		[Report No. 111–317]
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Chimney Rock National Monument in the
		  State of Colorado.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as the Chimney Rock
			 National Monument Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Chimney Rock
				National Monument.
					Sec. 5. Limitations on effect and scope
				of Act.
					Sec. 6. Management and use of National
				Monument.
					Sec. 7. Development of management
				plan.
					Sec. 8. Acquisition of land.
					Sec. 9. Authorization of
				appropriations.
				
			2.FindingsCongress finds the following:
			(1)Chimney Rock in Southwestern Colorado
			 contains nationally significant archeological, geologic, biological, cultural,
			 educational, recreational, visual, and scenic value.
			(2)The unique,
			 thousand-year-old Ancestral Puebloan community located beneath the prominent
			 Chimney Rock Pinnacles, with its dramatic 360 degree view of the surrounding
			 landscape, provides an outstanding opportunity to enhance understanding and
			 appreciation of the prehistory of North America and the accomplishments of
			 Native American cultures during that period.
			(3)The Chimney Rock
			 Ancestral Puebloan community is one of the largest Pueblo II period (900–1150
			 AD) communities in southwestern Colorado and one of the finest examples of a
			 Chacoan system Outlier. The Chacoan system was a complex system
			 of interdependent communities bound by economic, social, political, and
			 religious relationships. Chimney Rock contains many outstanding hallmarks of
			 the Chacoan system and significant archeological resources of other
			 periods.
			(4)The design of the
			 Chimney Rock Ancestral Puebloan community incorporates Ancestral Puebloan
			 knowledge of astronomy. The twin Chimney Rock Pinnacles, for example, appear to
			 have served as a frame for viewing astronomical alignments.
			(5)Ancestral Puebloan
			 culture is part of the heritage of many Southwestern Indian cultures, and has
			 influenced the culture, art and architecture of the Western United
			 States.
			(6)The Chimney Rock
			 Ancestral Puebloan community has special value for the Puebloan and Tribal
			 people of today.
			(7)Chimney Rock
			 provides a dramatic record of geological and astronomical time.
			(8)Chimney Rock is a natural laboratory that
			 provides exceptional opportunities for scientific study in the fields of
			 geology, ecology, prehistoric archeology, and the ways in which they
			 interrelate.
			(9)Chimney Rock
			 provides abundant opportunities to enhance the understanding and appreciation
			 by the public of the achievements and ways of life of the Ancestral Puebloans,
			 in a rugged and spectacular landscape.
			(10)Chimney Rock has
			 long been maintained through community care and management. Volunteers and
			 volunteer organizations have provided outstanding educational and interpretive
			 programs and site stewardship, and have encouraged academic scientific
			 investigation.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 Secretary means the Secretary of Agriculture; and
			(2)the term
			 National Monument means the Chimney Rock National
			 Monument.
			4.Establishment of
			 Chimney Rock National Monument
			(a)EstablishmentIn
			 order to preserve, protect, and restore the archeological, anthropological,
			 geologic, hydrologic, biological, visual, and scenic resources of Chimney Rock,
			 and to enable the public (to the extent consistent with the preceding purposes)
			 to fully realize the scientific, cultural, educational, recreational, visual,
			 and scenic value of those resources, there is hereby designated the Chimney
			 Rock National Monument.
			(b)Lands and
			 interests in land included in National Monument
				(1)Lands and
			 interests in land within certain boundariesThe National Monument shall consist of all
			 Federal lands and interests in lands located within its boundaries. The
			 boundaries of the National Monument shall be the boundaries depicted on the map
			 entitled Boundary Map, Chimney Rock National Monument, dated
			 November 24, 2009, as adjusted pursuant to paragraph (2).
				(2)Adjustment of
			 boundaries
					(A)Inclusion of
			 archeological resourcesThe
			 Secretary may make minor adjustments to the boundaries of the National Monument
			 to include significant archeological resources discovered on public land
			 adjacent to the National Monument after the date of the enactment of this
			 Act.
					(B)Inclusion of
			 acquired lands and interestsThe Secretary shall adjust the
			 boundaries of the National Monument to include any land or interest in land
			 acquired under section 8.
					(3)Legal
			 descriptions and map
					(A)Preparation and
			 submission of legal descriptionsAs soon as practicable after the
			 date of the enactment of this Act, the Secretary shall use the map referred to
			 in paragraph (1) to prepare legal descriptions of the boundaries of the
			 National Monument. The Secretary shall submit the legal descriptions to the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives and to the Committee on Energy and Natural Resources and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate.
					(B)Availability of
			 map for public inspectionThe Secretary shall make the map
			 referred to in paragraph (1) available for public inspection in appropriate
			 offices of the United States Forest Service.
					(C)Correction of
			 clerical and typographical errorsThe Secretary may correct clerical and
			 typographical errors in the legal descriptions and map referred to in
			 subparagraph (A) and paragraph (1), respectively.
					(c)Designation of
			 managerThe Secretary shall designate an individual as manager of
			 the National Monument as soon as practicable after development of the
			 management plan under section 7(a).
			5.Limitations on
			 effect and scope of Act
			(a)No interference
			 with property rightsNo
			 provision of this Act shall interfere with the following:
				(1)The property rights of any Indian
			 reservation.
				(2)Property rights in
			 any individually held trust lands or other Indian allotments.
				(3)Any interest in
			 land held by the State of Colorado or by any political subdivision or special
			 district of the State of Colorado.
				(4)Any private
			 property rights in property adjacent to the National Monument.
				(5)The fish and wildlife rights of the State
			 of Colorado or any tribal government.
				(b)Scope of
			 ActNo provision of this
			 Act—
				(1)grants the Secretary new authority over
			 non-Federal lands; or
				(2)creates any
			 Federal reserved water rights.
				6.Management and
			 use of National Monument
			(a)Management and
			 authorization of usesThe Secretary shall manage and authorize
			 uses of the National Monument (including any use under subsection (c)) as a
			 unit of the San Juan National Forest in conformance with the following:
				(1)The purposes
			 described in section 4(a).
				(2)The management
			 plan developed under section 7(a).
				(3)Public Law 96–550
			 (16 U.S.C. 410ii et seq.).
				(4)The Native
			 American Graves Protection and Repatriation Act (25 U.S.C. 3001 et
			 seq.).
				(5)The policy expressed in the American Indian
			 Religious Freedom Act (42 U.S.C. 1996).
				(6)Treaties providing for nonexclusive access
			 to the National Monument by Indians for traditional and cultural
			 purposes.
				(b)Vegetation
			 managementThe Secretary may carry out vegetative management
			 treatments within the National Monument, except that timber harvest and the use
			 of prescribed fire may only be used when the Secretary determines it necessary
			 to address the risk of wildfire, insects, or diseases that would endanger the
			 National Monument or imperil public safety.
			(c)Authorized
			 usesAll uses of the National
			 Monument other than those authorized by the Secretary shall be prohibited.
			 Authorized uses of the National Monument may include the following:
				(1)Construction of a visitor’s center and
			 related exhibit and curatorial facilities to interpret the scientific and
			 cultural resources of the National Monument for the benefit of the general
			 public.
				(2)Scientific research (including
			 archeological research) and educational and interpretive uses.
				(3)Acquisition,
			 consolidation, and display of artifacts found within the National
			 Monument.
				(4)The recreational
			 and administrative use of mountain bikes and motorized vehicles.
				(5)Installation, construction, and maintenance
			 of a public utility right of way within the National Monument for a purpose
			 described in section 4(a) if the Secretary determines that—
					(A)there is no route
			 outside of the National Monument that will accomplish the purpose; or
					(B)the right of way
			 will be located along a State highway crossing the National Monument.
					(6)Grazing uses,
			 through issuance and administration by the Secretary of grazing leases or
			 permits.
				(d)Prohibition on
			 entry, appropriation, disposal, and other usesThe Federal lands
			 and interests in lands located within the boundaries of the National Monument
			 are hereby withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the public land mining laws; and
				(3)operation of the
			 mineral leasing and geothermal leasing laws and the mineral materials
			 laws.
				7.Development of
			 management plan
			(a)RequirementNot later than 3 years after the date of
			 the enactment of this Act, the Secretary, in consultation with Indian tribes
			 with a cultural or historic tie to the National Monument, shall develop a
			 management plan for the management and authorization of uses of the National
			 Monument under section 4(a).
			(b)Opportunity for
			 commentIn developing the management plan, the Secretary shall
			 provide an opportunity for comment to local governments, tribal governments,
			 the State of Colorado, and other local, State, and national organizations with
			 an interest in the management and use of the National Monument.
			(c)ContentsThe management plan shall—
				(1)identify
			 authorized uses for the National Monument;
				(2)provide for the
			 continued use of the National Monument by Indian tribes for traditional
			 ceremonies and as a source of traditional plants and other materials;
				(3)specify permitted
			 uses of artifacts, including whether certain artifacts may be displayed for
			 educational purposes;
				(4)identify visitor
			 carrying capacities; and
				(5)designate roads
			 and trails for public and administrative use.
				8.Acquisition of
			 landThe Secretary may acquire
			 State, local government, tribal, and privately held land or interests in land,
			 including conservation easements, contiguous to the boundaries of the National
			 Monument, for inclusion in the National Monument only by—
			(1)donation;
			(2)exchange with a
			 willing party; or
			(3)purchase from a
			 willing seller.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Chimney Rock National Monument
			 Establishment Act.
		2.DefinitionsIn this Act:
			(1)National
			 monumentThe term national monument means the
			 Chimney Rock National Monument established by section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)StateThe
			 term State means the State of Colorado.
			3.Establishment of chimney
			 rock national monument
			(a)EstablishmentThere
			 is established in the State the Chimney Rock National Monument—
				(1)to preserve, protect, and
			 restore the archeological, cultural, historic, geologic, hydrologic, natural,
			 educational, and scenic resources of Chimney Rock and adjacent land; and
				(2)to provide for public
			 interpretation and recreation consistent with the protection of the resources
			 described in paragraph (1).
				(b)Boundaries
				(1)In
			 generalThe national monument shall consist of approximately
			 4,726 acres of land and interests in land, as generally depicted on the map
			 entitled Boundary Map, Chimney Rock National Monument and dated
			 January 5, 2010.
				(2)Minor
			 adjustmentsThe Secretary may make minor adjustments to the
			 boundary of the national monument to reflect the inclusion of significant
			 archeological resources discovered after the date of enactment of this Act on
			 adjacent National Forest System land.
				(3)Availability of
			 mapThe map described in paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service.
				4.Administration
			(a)In
			 generalThe Secretary shall—
				(1)administer the national
			 monument—
					(A)in furtherance of the
			 purposes for which the national monument was established; and
					(B)in accordance
			 with—
						(i)this Act; and
						(ii)any laws generally
			 applicable to the National Forest System; and
						(2)allow only such uses of
			 the national monument that the Secretary determines would further the purposes
			 described in section 3(a).
				(b)Tribal uses
				(1)In
			 generalThe Secretary shall administer the national monument in
			 accordance with—
					(A)the Native American
			 Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
					(B)the policy described in
			 Public Law 95–341 (commonly known as the “American Indian Religious Freedom
			 Act”) (42 U.S.C. 1996).
					(2)Traditional
			 usesSubject to any terms and conditions the Secretary determines
			 to be necessary and in accordance with applicable law, the Secretary shall
			 allow for the continued use of the national monument by members of Indian
			 tribes—
					(A)for traditional
			 ceremonies; and
					(B)as a source of
			 traditional plants and other materials.
					(c)Vegetation
			 managementThe Secretary may carry out vegetation management
			 treatments within the national monument, except that the harvesting of timber
			 shall only be used if the Secretary determines that the harvesting is necessary
			 for—
				(1)ecosystem restoration in
			 furtherance of section 3(a); or
				(2)the control of fire,
			 insects, or diseases.
				(d)Motor vehicles and
			 mountain bikesThe use of motor vehicles and mountain bikes in
			 the national monument shall be limited to the roads and trails identified by
			 the Secretary as appropriate for the use of motor vehicles and mountain
			 bikes.
			(e)GrazingThe
			 Secretary shall permit grazing within the national monument, where established
			 before the date of enactment of this Act—
				(1)subject to all applicable
			 laws (including regulations); and
				(2)consistent with the
			 purposes described in section 3(a).
				(f)Utility right-of-way
			 upgradesNothing in this Act precludes the Secretary from
			 renewing or authorizing the upgrading of a utility right-of-way in existence as
			 of the date of enactment of this Act through the national monument—
				(1)in accordance
			 with—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)any other applicable law;
			 and
					(2)subject to such terms and
			 conditions as the Secretary determines to be appropriate.
				(g)Education and
			 interpretive centerThe Secretary may develop and construct an
			 education and interpretive center to interpret the scientific and cultural
			 resources of the national monument for the public.
			5.Management plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with Indian tribes with a cultural or
			 historic tie to Chimney Rock, shall develop a management plan for the national
			 monument.
			(b)Public
			 commentIn developing the management plan, the Secretary shall
			 provide an opportunity for public comment by—
				(1)State and local
			 governments;
				(2)tribal governments;
			 and
				(3)any other interested
			 organizations and individuals.
				6.Land
			 acquisitionThe Secretary may
			 acquire land and any interest in land within or adjacent to the boundary of the
			 national monument by—
			(1)purchase from willing sellers with donated
			 or appropriated funds;
			(2)donation; or
			(3)exchange.
			7.Withdrawal
			(a)In
			 generalSubject to valid
			 existing rights, all Federal land within the national monument (including any
			 land or interest in land acquired after the date of enactment of this Act) is
			 withdrawn from—
				(1)entry, appropriation, or
			 disposal under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)subject to subsection
			 (b), operation of the mineral leasing, mineral materials, and geothermal
			 leasing laws.
				(b)LimitationNotwithstanding
			 subsection (a)(3), the Federal land is not withdrawn for the purposes of
			 issuance of gas pipeline rights-of-way within easements in existence as of the
			 date of enactment of this Act.
			8.Effect
			(a)Water rights
				(1)In
			 generalNothing in this Act affects any valid water rights,
			 including water rights held by the United States.
				(2)Reserved water
			 rightThe designation of the national monument does not create a
			 Federal reserved water right.
				(b)Tribal
			 rightsNothing in this Act affects—
				(1)the rights of any Indian
			 tribe on Indian land;
				(2)any individually-held
			 trust land or Indian allotment; or
				(3)any treaty rights
			 providing for nonexclusive access to or within the national monument by members
			 of Indian tribes for traditional and cultural purposes.
				(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to the management of fish and wildlife on public land in the
			 State.
			(d)Adjacent
			 usesNothing in this Act—
				(1)creates a protective
			 perimeter or buffer zone around the national monument; or
				(2)affects private property
			 outside of the boundary of the national monument.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		September 27, 2010
		Reported with an amendment
	
